Order entered November 22, 1966, granting motion to substitute counsel unanimously reversed, on the law and the facts, *651without costs and without disbursements, and petition dismissed. Respondent is the general counsel to the petitioner, acting as such pursuant to a written agreement of retainer. Petitioner brought this proceeding to abrogate the retainer. The petition purports to be pursuant to CPLR 321, which provides a summary proceeding for the discharge and substitution of the attorney of record in a pending action or proceeding. That section has no application to, and provides no method of procedure for, the relationship here disclosed. While it is true that the relationship of attorney and client may be terminated at any time, the procedure which is here adopted is applicable only to representation in an action. In other situations, the contract is subject to the same rules and procedures as other contracts (Greenberg v. Remick & Co., 230 N. Y. 70). It appears that there is a pending proceeding in which respondent is acting as attorney for petitioner. This determination is without prejudice to an application by petitioner for a substitution of attorneys in that proceeding. Nor is petitioner precluded from seeking delivery by appropriate proceeding of any of its property or papers in respondent’s possession. Concur—Stevens, J. P., Steuer, Tilzer and Rabin, JJ.